Title: Julian Ursin Niemcewicz to Thomas Jefferson, 4 September 1810
From: Niemcewicz, Julian Ursin (Ursyn)
To: Jefferson, Thomas


          
            Sir
            4 7bre 1810. Warsaw.
          
           Being constantly mindful of my Citizen Ship of the United States of America, grateful for the Attentions which I have received in that Country, from You Sir & my other friends, desireous of conveing on our Society the honor of reckning You in its Number I took the Liberty to propose You for a Member of the Royal Society, of the friends of Sciences in Warsaw, & have the pleasure to anounce to You, that You have been unanimously elected. I inclose here Your Diplomma, begging you would accept it, as a tocken of the high regard which our nation entertains for Your Merit virtu and Knowledge.
          I have the honor to be with great respect
          
            Dear Sir Your most obedient Servant.
            
 Julian Ursin Niemcewicz
          
        